Exhibit 10.2

DIRECTOR NOMINATION AGREEMENT

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of October 7, 2014 by and among VWR Corporation (formerly known as VWR
Investors, Inc), a Delaware corporation (the “Company”), Varietal Distribution
Holdings, LLC, a Delaware limited liability company (“Investor”) and Madison
Dearborn Capital Partners V-A, L.P., Madison Dearborn Capital Partners V-C,
L.P., Madison Dearborn Capital Partners V Executive-A, L.P., MDCP Co-Investors
(Varietal), L.P. and MDCP Co-Investors (Varietal-2), L.P. (collectively referred
to herein as “MDP”). This Agreement shall become effective (the “Effective
Date”) upon the closing of the Company’s initial public offering of shares of
its common stock, par value $0.01 per share (the “Common Stock”).

WHEREAS, as of the date hereof, Investor owns all of the outstanding equity
interests of the Company and whereas MDP is the indirect beneficial owner of the
majority of such equity interests;

WHEREAS, Investor is contemplating causing the Company to make an initial public
offering of shares of its Common Stock;

WHEREAS, the equity holders of Investor currently have the authority to appoint
all directors of the Company;

WHEREAS, in consideration of Investor agreeing to undertake an initial public
offering of the Company’s common stock, the Company has agreed to permit
Investor to designate persons for nomination for election to the board of
directors of the Company (the “Board”) following the Effective Date on the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

1. Board Nomination Rights.

(a) From the Effective Date until the date that Investor and its Affiliates (as
defined below) cease to Beneficially Own shares of Common Stock representing at
least 10% of the total voting power of the then outstanding Common Stock, at
every meeting of the Board, or a committee thereof, for which directors of the
Company are appointed by the Board or are nominated to stand for election by
stockholders of the Company, Investor shall have the right to appoint or
nominate for election to the Board, as applicable, such number of
representatives that, when compared to the authorized number of directors on the
Board, is closest to but not less than proportional to the total number of
shares of Common Stock over which Investor and its Affiliates retain direct or
indirect voting control relative to the total number of shares of Common Stock
then issued and outstanding (which, for the avoidance of doubt, shall mean that
the number of representatives shall be rounded up to the next whole number in
all cases) (such persons, the “Nominees”). “Beneficially Own” shall mean that a
specified person has or shares the right, directly or indirectly, through any
contract, arrangement, understanding, relationship or



--------------------------------------------------------------------------------

otherwise, to vote shares of capital stock of the Company. “Affiliate” of any
person shall mean any other person controlled by, controlling or under common
control with such person; where “control” (including, with its correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

(b) No reduction in the number of shares of Common Stock over which Investor
retains voting control shall shorten the term of any incumbent director). At the
Effective Date, the Board shall be comprised of eleven members and the initial
Nominees shall be Manuel Brocke-Benz, Harry M. Jansen Kraemer, Jr., Nicholas W.
Alexos, Robert L. Barchi, Edward A. Blechschmidt, Thomson Dean, Robert P.
DeCresce, Pamela Forbes Lieberman, Carlos del Salto, Timothy P. Sullivan and
Robert J. Zollars.

(c) In the event that any Nominee shall cease to serve for any reason, Investor
shall be entitled to designate such person’s successor in accordance with this
Agreement (regardless of Investor’s beneficial ownership in the Company at the
time of such vacancy) and the Board shall promptly fill the vacancy with such
successor nominee; it being understood that any such designee shall serve the
remainder of the term of the director whom such designee replaces.

(d) If a Nominee is not appointed or elected to the Board because of such
person’s death, disability, disqualification, withdrawal as a nominee or for
other reason is unavailable or unable to serve on the Board, Investor shall be
entitled to designate promptly another nominee and the director position for
which the original Nominee was nominated shall not be filled pending such
designation.

(e) The Company shall use its best efforts to maintain in effect at all times
directors and officers indemnity insurance coverage reasonably satisfactory to
Investor, and the Company’s Amended and Restated Certificate of Incorporation
and Amended and Restated Bylaws (each as may be further amended, supplemented or
waived in accordance with its terms) shall at all times provide for
indemnification, exculpation and advancement of expenses to the fullest extent
permitted under applicable law.

(f) At such time as the Company ceases to be a “controlled company” and is
required by applicable law or the Nasdaq Stock Market (the “Exchange”) listing
standards to have a majority of the Board comprised of “independent directors”
(subject in each case to any applicable phase-in periods), Investor’s Nominees
shall include a number of persons that qualify as “independent directors” under
applicable law and the Exchange listing standards such that, together with any
other “independent directors” then serving on the Board that are not Nominees,
the Board is comprised of a majority of “independent directors”; provided,
however, that nothing in this Section 1(f) shall require the Company to cause
Manuel Brocke-Benz (or his successor as Chief Executive Officer) to resign from
the Board and/or prevent the Company from nominating Manuel Brocke-Benz or the
then current Chief Executive Officer for re-election to the Board after the
Company ceases to qualify as a “controlled company” under the rules of the
Exchange if serving as Chief Executive Officer at such time.

 

2



--------------------------------------------------------------------------------

2. Company Obligations. The Company agrees to use its best efforts to ensure
that prior to the date that Investor and its Affiliates cease to Beneficially
Own shares of Common Stock representing at least 10% of the total voting power
of the then outstanding Common Stock, (i) each Nominee is included in the
Board’s slate of nominees to the stockholders for each election of directors;
and (ii) each Nominee is included in the proxy statement prepared by management
of the Company in connection with soliciting proxies for every meeting of the
stockholders of the Company called with respect to the election of members of
the Board, and at every adjournment or postponement thereof, and on every action
or approval by written consent of the stockholders of the Company or the Board
with respect to the election of members of the Board. Furthermore, the Company
agrees for so long as the Company qualifies as a “controlled company” under the
rules of the Exchange the Company will elect to be a “controlled company” for
purposes of the Exchange and will disclose in its annual meeting proxy statement
that it is a “controlled company” and the basis for that determination. The
Company and Investor acknowledge and agree that, as of the Effective Date, the
Company is a “controlled company.”

3. Committees. From and after the Effective Date hereof until such time as
Investor and its Affiliates cease to Beneficially Own shares of Common Stock
representing at least 10% of the total voting power of the then outstanding
Common Stock, Investor shall have the right to designate a number of members of
each committee of the Board equal to the nearest whole number greater than the
product obtained by multiplying (a) the percentage of the total voting power of
the then outstanding Common Stock then Beneficially Owned by Investor and
(b) the number of positions, including any vacancies, on the applicable
committee, provided that any such designee shall be a director and shall be
eligible to serve on the applicable committee under applicable law or listing
standards of the Exchange, including any applicable independence requirements
(subject in each case to any applicable exceptions, including those for newly
public companies and for “controlled companies,” and any applicable phase-in
periods). Any additional members shall be determined by the Board.

4. Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company and Investor, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

5. Benefit of Parties. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors and
assigns. Notwithstanding the foregoing, the Company may not assign any of its
rights or obligations hereunder without the prior written consent of Investor.
Except as otherwise expressly provided in Section 6, nothing herein contained
shall confer or is intended to confer on any third party or entity that is not a
party to this Agreement any rights under this Agreement.

6. MDP. So long as MDP and its affiliates are the beneficial owners of 50% or
more of the voting equity interests of Investor, at the written request of MDP,
Investor shall assign to

 

3



--------------------------------------------------------------------------------

MDP (or to an affiliate of MDP designated in writing by it) all of its rights
hereunder and, following such assignment, MDP (or an affiliate designated in
writing by it) shall be deemed to be the “Investor” for all purposes hereunder.

7. Headings. Headings are for ease of reference only and shall not form a part
of this Agreement.

8. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

9. Jurisdiction. Any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
may be brought against any of the parties in any federal court located in the
State of Delaware or any Delaware state court, and each of the parties hereby
consents to the exclusive jurisdiction of such court (and of the appropriate
appellate courts) in any such suit, action or proceeding and waives any
objection to venue laid therein. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each of the
parties agrees that service of process upon such party at the address referred
to in Section 16, together with written notice of such service to such party,
shall be deemed effective service of process upon such party.

10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

11. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral among the
parties with respect to the subject matter hereof.

12. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by each of the other parties. An executed copy or counterpart hereof delivered
by facsimile shall be deemed an original instrument.

13. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

14. Further Assurances. Each of the parties hereto shall execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

 

4



--------------------------------------------------------------------------------

15. Specific Performance. Each of the parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the State of Delaware, in addition to any other remedy
to which they are entitled at law or in equity.

16. Notices. All notices, requests and other communications to any party or to
the Company shall be in writing (including telecopy or similar writing) and
shall be given,

If to the Company:

Radnor Corporate Center, Building One

Suite 100

100 Matsonford Road

Radnor, Pennsylvania 19087

Attention: George Van Kula, Senior Vice President, Human Resources, General
Counsel and Secretary

If to any member of Investor or any Nominee:

c/o Varietal Distribution Holdings, LLC

c/o Madison Dearborn Partners, L.L.C.

Three First National Plaza

Suite 4600

Chicago, Illinois 60602

Attention: Nicholas W. Alexos

Facsimile: (312) 895-1261

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Dennis M. Myers, P.C.; Sanford E. Perl, P.C.

Facsimile: (312) 862-2200

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 16 during regular
business hours.

17. Enforcement. Each of the parties hereto covenant and agree that the
disinterested members of the Board have the right to enforce, waive or take any
other action with respect to this Agreement on behalf of the Company.

*     *     *     *     *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

VWR CORPORATION By:   /s/ Gregory L. Cowan Name:   Gregory L. Cowan Title:  
Senior Vice President and Chief Financial Officer

 

VARIETAL DISTRIBUTION HOLDINGS, LLC By:   /s/ Scott K. Baker Name:   Scott K.
Baker Title:   Assistant Secretary

 

[VWR Corporation - Director Nomination Agreement]



--------------------------------------------------------------------------------

MADISON DEARBORN CAPITAL PARTNERS V-A, L.P. By:   Madison Dearborn Partners
V-A&C, L.P. Its:   General Partner By:   Madison Dearborn Partners, LLC Its:  
General Partner By:   /s/ Mark Tresnowski Its:   Managing Director

 

MADISON DEARBORN CAPITAL PARTNERS V-C, L.P. By:   Madison Dearborn Partners
V-A&C, L.P. Its:   General Partner By:   Madison Dearborn Partners, LLC Its:  
General Partner By:   /s/ Mark Tresnowski Its:   Managing Director

 

MADISON DEARBORN CAPITAL PARTNERS V EXECUTIVE-A, L.P. By:   Madison Dearborn
Partners V-A&C, L.P. Its:   General Partner By:   Madison Dearborn Partners, LLC
Its:   General Partner By:   /s/ Mark Tresnowski Its:   Managing Director

 

[VWR Corporation - Director Nomination Agreement]



--------------------------------------------------------------------------------

MDCP CO-INVESTORS (VARIETAL), L.P. By:   Madison Dearborn Partners V-A&C, L.P.
Its:   General Partner By:   Madison Dearborn Partners, LLC Its:   General
Partner By:   /s/ Mark Tresnowski Its:   Managing Director

 

MDCP CO-INVESTORS (VARIETAL-2), L.P. By:   Madison Dearborn Partners V-A&C, L.P.
Its:   General Partner By:   Madison Dearborn Partners, LLC Its:   General
Partner By:   /s/ Mark Tresnowski Its:   Managing Director

 

[VWR Corporation - Director Nomination Agreement]